


EXHIBIT 10.14


DELTA AIR LINES, INC.
2013 LONG-TERM INCENTIVE PROGRAM


1.    Purpose. The 2013 Long-Term Incentive Program (the “2013 LTIP”) is a long
term incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the
“Company”) that is intended to closely: (a) link pay and performance by
providing management employees with a compensation opportunity based on Delta's
achieving key business objectives and (b) align the interests of management
employees with the Company's other employees and stakeholders.
The 2013 LTIP is being adopted under the Delta Air Lines, Inc. 2007 Performance
Compensation Plan (“2007 Performance Plan”). It is subject to the terms of the
2007 Performance Plan and an individual's 2013 LTIP Award Agreement (“Award
Agreement”).
Capitalized terms that are used but not defined in the 2013 LTIP shall have the
meaning ascribed to them in the 2007 Performance Plan. For purposes of the 2013
LTIP, the definitions of “Good Reason,” and “Retirement” as set forth in the
2007 Performance Plan are hereby replaced or modified under Section 6 below, and
shall apply as set forth in Section 6 in lieu of the definitions of these terms
in the 2007 Performance Plan or as modified, as applicable.
2.    Plan Administration. (a) The Personnel & Compensation Committee of the
Board of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the 2013 LTIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the 2013 LTIP:
(i)     authority to construe and interpret the terms of the 2013 LTIP, and to
determine eligibility, awards and the amount, manner and time of payment of any
awards hereunder;
(ii)     authority to prescribe forms and procedures for purposes of the 2013
LTIP participation and distribution of awards; and
(iii)     authority to adopt rules and regulations and to take such actions as
it deems necessary or desirable for the proper administration of the 2013 LTIP.
(b)     Any rule or decision by the Committee that is not inconsistent with the
provisions of the 2013 LTIP shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.
(c)    Notwithstanding anything contained in the 2007 Performance Plan to the
contrary, the Committee shall not have the authority to increase or decrease the
actual payout of any Performance Award (as defined below) granted to any
Participant pursuant to Section 4(b) hereunder.
3.    Individual Award Agreements. Any person offered an Award under the 2013
LTIP will be required to sign an individual Award Agreement. Execution by such
person of his or her Award Agreement will be a prerequisite to the effectiveness
of the Award under the 2013 LTIP and to the



--------------------------------------------------------------------------------




person's becoming a Participant in the 2013 LTIP. The terms and conditions of
any Award Agreement, if contrary to the terms of the 2013 LTIP, shall govern the
rights of the corresponding Participant.


4.    Awards.    
(a)    Restricted Stock.
 
(i)    Award Grant. A Participant may receive Restricted Stock as specified in
the Participant's Award Agreement (the “Restricted Stock”).


(ii)    Grant Date. The Grant Date of the Restricted Stock will be determined by
the Committee in accordance with the Company's Equity Award Grant Policy, as in
effect from time to time, and set forth in a Participant's Award Agreement.


(iii)    Restrictions. Until the restrictions imposed by this Section 4(a) (the
“Restrictions”) have lapsed pursuant to Section 4(a)(iv), (v) or (vi) below, a
Participant will not be permitted to sell, exchange, assign, transfer, pledge or
otherwise dispose of the Restricted Stock and the Restricted Stock will be
subject to forfeiture as set forth below.


(iv)    Lapse of Restrictions-Continued Employment. Subject to the terms of the
2007 Performance Plan and the 2013 LTIP, the Restrictions shall lapse and be of
no further force or effect with respect to one-third of the Shares of Restricted
Stock on each of the following dates: (A) February 1, 2014 (“First RS
Installment”), (B) February 1, 2015 (“Second RS Installment”) and (C) February
1, 2016 (“Third RS Installment”).1


(v)    Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in this Section 4(a) are subject
to the following terms and conditions:
 
(A)    Without Cause or For Good Reason. Upon a Participant's Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), with respect to any portion of the Restricted Stock subject to the
Restrictions, the Restrictions shall immediately lapse on the Pro Rata RS
Portion as of the date of such Termination of Employment. Upon a Participant's
Termination of Employment by the Company without Cause or by the Participant for
Good Reason, any Restricted Stock that remains subject to the Restrictions,
other than the Pro Rata RS Portion, shall be immediately forfeited.


“Pro Rata RS Portion” means, with respect to any portion of Restricted Stock
that is subject to the Restrictions at the time of a Participant's Termination
of


______________________________ 
1 The number of Shares subject to each RS Installment will be equal to the total
number of Shares subject to the Restricted Stock Award divided by three;
provided, that if this formula results in any fractional Share allocation to any
RS Installment, the number of Shares with respect to which the Restrictions
lapse under the First RS Installment and, if necessary, the Second RS
Installment, will be increased so that only full Shares are covered by each RS
Installment. For example, if a Restricted Stock Award covers 1,000 Shares, the
Restrictions will lapse with respect to 334 Shares under the First RS
Installment and 333 Shares under each of the Second and Third RS Installments.

2

--------------------------------------------------------------------------------




Employment, the number of Shares with respect to which the Restrictions would
have lapsed on each future RS Installment multiplied by a fraction (i) the
numerator of which is the number of calendar months2 from the Grant Date to the
date of such Termination of Employment, rounded up for any partial month and
(ii) the denominator of which is twelve (12) for the First RS Installment,
twenty-four (24) for the Second RS Installment and thirty-six (36) for the Third
RS Installment.3


(B)    Voluntary Resignation. Upon a Participant's Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.
(C)    Retirement. Subject to Section 4(a)(v)(F) below, upon a Participant's
Termination of Employment by reason of Retirement, with respect to any portion
of the Restricted Stock subject to the Restrictions, the Restrictions shall
immediately lapse on the Pro Rata RS Portion as of the date of such Termination
of Employment. Pro Rata RS Portion has the meaning set forth in Section
4(a)(v)(A) above. Upon a Participant's Termination of Employment by reason of
Retirement, any Restricted Stock that remains subject to the Restrictions, other
than the Pro Rata RS Portion, shall be immediately forfeited.


(D)    Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.


(E)    For Cause. Upon a Participant's Termination of Employment by the Company
for Cause, any portion of the Restricted Stock subject to the Restrictions shall
be immediately forfeited.


(F)     Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2013 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2013 LTIP,
the Participant's employment shall be considered to have been terminated by the
Company for Cause.


(vi)    Change in Control. Notwithstanding the forgoing and subject to Section 5
below, upon a Participant's Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if


_______________________________ 
2For purposes of the 2013 LTIP, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2013 will
elapse as of February 28, 2013, two months will elapse on March 31, 2013, and so
on.
3If this formula results in any fractional Share, the Pro Rata RS Portion will
be rounded up to the nearest whole Share.

3

--------------------------------------------------------------------------------




he is employed by an Affiliate at the time the Company sells or otherwise
divests itself of such Affiliate) on or after a Change in Control but prior to
the second anniversary of such Change in Control, any Restrictions in effect
shall immediately lapse on the date of such Termination of Employment and be of
no further force or effect as of such date.
(vii)    Dividends. In the event a cash dividend shall be paid with respect to
Shares at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.
(b)    Performance Awards.
(i)    Award Grant. A Participant may receive a Performance Award for a
specified target cash amount as set forth in the Participant's Award Agreement
(a “Performance Award”).
(ii)    Grant Date. The Grant Date of the Performance Award will be determined
by the Committee and set forth in the Participant's Award Agreement.
(iii)    Payout Criteria and Form of Payment. Except as otherwise expressly set
forth in this Section 4(b), payment, if any, of a Performance Award will be
based on the following factors as described and defined below: (A) the Average
Annual Operating Income Margin during the Performance Period of the Company
relative to the Composite Performance of the members of the Industry Composite
Group; (B) Customer Service Performance during the Performance Period of the
Company; and (C) Return on Invested Capital for each calendar year during the
Performance Period of the Company.
The payout, if any, of a Performance Award will be made (A) in Shares,
calculated based on the Conversion Formula (as defined below), to each
Participant who is employed by the Company as an executive vice president or
more senior officer or holds the position of general counsel or chief financial
officer of the Company (“Executive Officer Participant”) at the time of such
payout and (B) in cash in all other circumstances.
(iv)    Definitions.
(A)    In General.
(1)
“Composite Performance” means, for purposes of determining the total Average
Annual Operating Income Margin of the Industry Composite Group, the result
obtained by treating the members of the Industry Composite Group as if they were
one combined entity.

(2)
The “Conversion Formula” will apply to convert from cash to Shares the payout,
if any, of a Performance Award to a person who is an Executive Officer
Participant at the time of such payout. First, the cash amount of the payout is
calculated in the same manner as if the payout is being made in cash. Next, the
cash amount is converted into a number of Shares based on the following formula:
A ÷ B, where:

A = the amount of the payout for the Performance Award if it is paid in cash;
and

4

--------------------------------------------------------------------------------




B = the closing price of a Share on the New York Stock Exchange on the later of
(1) date that the Committee approves the payouts, if any, of the Performance
Awards to the Executive Officer Participants following the Committee's
determination of the achievement of the payout criteria described in Section
4(b)(iii) and (2) the third business day following the date on which the Company
publicly announces its annual financial results if this date is scheduled in the
same month that the Committee approves such payouts, if any.
(3)
“GAAP” means accounting principles generally accepted in the United States of
America.

(4)
“Industry Composite Group” means Alaska Air Group, Inc., AMR Corporation,
JetBlue Airways Corporation, Southwest Airlines Co., United Continental
Holdings, Inc., and US Airways Group, Inc.

(5)
“Performance Period” means the period beginning on January 1, 2013 and ending on
and including December 31, 2015.

(B)    Average Annual Operating Income Margin.
(1)
The “Average Annual Operating Income Margin” for Delta and each member of the
Industry Composite Group shall be calculated by using the subject company's
Operating Income and Total Operating Revenue for the applicable periods and the
following formula: (A ÷ B ), where:

A = Operating Income for 2013, 2014, and 2015; and
B = Total Operating Revenue for 2013, 2014, and 2015.
(2)
“Operating Income” means, subject to Section 4(b)(v)(B) below, the subject
company's consolidated operating income for the applicable periods based on its
statements of operations contained in reports on Forms 10-Q and 10-K filed with
the Securities and Exchange Commission (“SEC”) prepared in accordance with GAAP,
but excluding: (i) items presented in the line item “restructuring and other
items” or such similar line item; (ii) mark-to-market adjustments for fuel
hedges recorded in periods other than the settlement period; (iii) other
special, unusual, or nonrecurring items which are disclosed in publicly
available filings with the SEC; and (iv) expenses with respect to any annual
broad-based employee profit sharing plan, program or similar arrangement.

(3)
“Total Operating Revenue” means, subject to Section 4(b)(v)(B) below, the
subject company's total operating revenue for the applicable periods based on
its regularly prepared and publicly available statements of operations prepared
in accordance with GAAP.

(C)    Customer Service Performance.

5

--------------------------------------------------------------------------------




(1)
The “Customer Service Performance” for Delta shall be measured based on the
percentage point improvement in Delta's average monthly Net Promoter Score
(“NPS”) from the 2012 calendar year to the average monthly NPS over the
Performance Period, with (A) Delta's NPS performance attributable to domestic
travel accounting for 60% of the measure and (ii) Delta's NPS performance
attributable to international travel accounting for 40% of the measure. The
criteria and methodology used to determine Delta's NPS is described in a
document titled, “'Net Promoter': Measuring Customer Satisfaction at Delta,”
which was previously reviewed by the Committee. Company management will
periodically report to the Company's Board of Directors regarding Delta's NPS.

(D)
Return on Invested Capital.



(1)
The “Return on Invested Capital” for Delta shall be calculated by using Delta's
Adjusted Total Operating Income and Average Invested Capital for each individual
calendar year during the Performance Period (2013, 2014, and 2015) and the
following formula (AB), where:

A = Adjusted Total Operating Income; and
B = Average Invested Capital.
(2)
“Adjusted Total Operating Income” means, subject to Section 4(b)(v)(B) below,
Delta's consolidated operating income for the applicable periods based on its
regularly prepared and publicly available statements of operations prepared in
accordance with GAAP, but excluding, (i) items present in the line item
“restructuring and other items” or such similar line item; (ii) mark-to-market
adjustments for fuel hedges recorded in periods other than the settlement
period; (iii) other special, unusual, or nonrecurring items which are disclosed
in publicly available filings with the SEC; and (iv) implied interest in
aircraft rent expense, and amortized pension expense related to gains/losses
that impact accumulated other comprehensive income (“AOCI”).

(3)
“Average Invested Capital” means, subject to Section 4(b)(v)(B) below, Delta's
total invested capital determined based on the average of a trailing five
calendar quarters measured from the last calendar quarter preceding each
calendar year of the Performance Period,4 using the following formula, (A+B),
where:

A = Adjusted Book Value of Equity; and
B = Adjusted Net Debt.


___________________________________ 
4 For example, for determining Average Invested Capital for the 2013 calendar
year, the trailing five calendar quarter average will be measured based on the
quarter ending December 31, 2012 and each of the subsequent four quarters of
2013.

6

--------------------------------------------------------------------------------




(4)
“Adjusted Book Value of Equity” for Delta shall be calculated quarterly based on
its regularly prepared internal financial statements (i) with an initial
starting value for the quarter ending December 31, 2012 (the “Initial Value”)
equal to the book value of equity determined in accordance with GAAP as of
December 31, 2012, but excluding the impact of gains or losses as of December
31, 2012 associated with (1) the cumulative pension and other post-employment
retirement benefits net balance recorded in AOCI; (2) the derivative contracts
and associated items net balance recorded in AOCI; and (3) the deferred tax
asset valuation allowance balance and (ii) using the following formula for each
subsequent quarter thereafter, (A+B+C), where:

A = The Initial Value;
B =  The cumulative amount starting as of January 1, 2013  and ending as of the
last day of the applicable calendar quarter of the Company's pre-tax income
determined in accordance with GAAP, but (i) excluding:  (1) items present in the
line item “restructuring and other items” or such similar line item; (2)
mark-to-market adjustments for fuel hedges recorded in periods other than the
settlement period; and (3) other special, unusual, or nonrecurring items which
are disclosed in publicly available filings with the SEC and (ii) including
expenses due to amortization of post-employment benefit losses in AOCI that have
occurred during the Performance Period; and
C = in the event that the Company pays a dividend or issues or repurchases
additional Common Stock for cash during the Performance Period (but excluding
the exercise of any employee stock option for cash or any other issuance of
Common Stock to employees), (i) the gross cash proceeds of the equity issuance
or (ii) the gross cash payments for the equity repurchase or dividends, before
adjustment for any applicable fees or charges associated therewith. 
(5)
“Adjusted Net Debt” for Delta shall be calculated quarterly based on its
regularly prepared internal financial statements using the following formula
(A+B-C), subject to Section 4(b)(v)(B), where:

A = Total gross long term debt and capital leases (including current maturities)
that reflect Delta's actual obligations to lenders or lessors, including any
adjustments from the book value to reflect premiums or discounts that may be
amortizing;
B = Annual aircraft rent expense multiplied by seven; and
C = Unrestricted cash, cash equivalents and short-term investments.    
(v)     Vesting.


(A)    General. Subject to the terms of the 2007 Performance Plan, the 2013
LTIP, and all other conditions included in any applicable Award Agreement, the

7

--------------------------------------------------------------------------------




Performance Award shall vest, as described in this Section 4(b)(v), as of the
end of the Performance Period to the extent that the Company's actual
performance results meet or exceed Threshold level with respect to Average
Annual Operating Income Margin, Customer Service Performance and/or Return on
Invested Capital, as applicable and as described below. For purposes of Average
Annual Operating Income Margin, the Company's performance is compared against
the Composite Performance of the Industry Composite Group.


(B)    Committee's Authority. In determining the Average Annual Operating Income
Margin for Delta and each member of the Industry Composite Group and the Return
on Invested Capital for Delta, the Committee shall make such adjustments with
respect to any subject company as is necessary to ensure the results are
comparable, including, without limitation, differences in accounting policies,
practices, guidelines, reclassifications or restatements (for example, fuel
hedging, purchase accounting adjustments associated with mergers, acquisitions
or divestures, or fresh start accounting as a result of emergence from
bankruptcy). Without limiting the generality of the forgoing, the Committee
shall (i) make such determinations based on financial data filed by the subject
company with the U.S. Department of Transportation or otherwise and (ii) exclude
from any calculation any item of gain, loss, or expense to be extraordinary or
unusual in nature or infrequent in occurrence.


(C)    Impact of Certain Events. A company shall be automatically removed from
the Industry Composite Group in the event that any of the following occur during
or with respect to the Performance Period: (i) such company ceases to maintain
or does not timely prepare publicly available statements of operations prepared
in accordance with GAAP; (ii) such company is not the surviving entity in any
merger, consolidation, or other non-bankruptcy reorganization (or survives only
as a subsidiary of an entity other than a previously wholly owned subsidiary of
such company); (iii) such company sells, leases, or exchanges all or
substantially all of its assets to any other person or entity (other than a
previously wholly owned subsidiary of such company); (iv) such company is
dissolved and liquidated; or (v) more than 20% of such company's revenues
(determined on a consolidated basis based on the regularly prepared and publicly
available statements of operations of such company prepared in accordance with
GAAP) for any fiscal year of such company are attributable to the operation of
businesses other than such company's airline business and such company does not
provide publicly available statements of operations with respect to its airline
business that are separate from the statements of operations provided with
respect to its other businesses.


(D)    Transactions Between Airlines. To the extent reasonably practicable, in
the event of a merger, consolidation, or similar transaction during the
Performance Period between Delta and any other airline, including a member of
the Industry Composite Group, or between any member of the Industry Composite
Group and any other airline, including another member of the Industry Composite
Group (an “Airline Merger”), Average Annual Operating Income Margin for any such
company involved in an Airline Merger will be calculated on a combined basis as
if the Airline Merger had occurred on January 1, 2013, removing the effects of
purchase accounting-related adjustments. Furthermore, to the extent reasonably
practicable, in the event of an acquisition or divestiture, or similar
transaction during the Performance Period between Delta and any regional carrier
or between any member of the Industry Composite Group and any regional carrier
(a “Regional Carrier Transaction”), Average Annual Operating Income Margin and,
as applicable, Return on Invested Capital for any such company involved in

8

--------------------------------------------------------------------------------




a Regional Carrier Transaction will be calculated to remove the impact of any
reclassifications of costs from (or to) such company's presentation of contract
carrier expense to (or from) the other expense line items on the statement of
operations (determined based on the regularly prepared and publicly available
statements of operations of such company prepared in accordance with GAAP).


(E)    Vesting/Performance Measures-Excluding Return on Invested Capital. The
payment, if any, a Participant will receive in connection with the vesting of
the portion of the Performance Award attributable to Average Annual Operating
Income Margin and Customer Service Performance will be based on the following:


 


Average Annual Operating
Income Margin
+


Customer Service
Performance--Domestic
+


Customer Service
Performance--International
 
Performance Measure
 


% of Target
Earned x
Weight
Performance Measure
 


% of Target
Earned x
Weight
 
Performance Measure
 


% of Target
Earned x
Weight
 
Maximum
33.0% above Composite Performance


200%
x50%
 
Maximum
+4.5% points or higher


200%
x15%
 
Maximum
+7.0% points or higher


200%
x10%
 
Target
Composite Performance


100%
x50%
 
Target
+2.0% points


100%
x15%
 
Target
+3.5% points


100%
x10%
 
Threshold
33.0% below Composite Performance


50%
x 50%
 
Threshold
+0% points


50%
x 15%
 
Threshold
+2% points


50%
x 10%



Any portion of a Performance Award attributable to Average Annual Operating
Income Margin and Customer Service Performance that does not vest at the end of
the Performance Period will immediately lapse and become void. Payouts based on
the above performance measures will be straight-line interpolated when actual
performance results fall above Threshold and below Target or above Target and
below Maximum.
(F)    Vesting/Performance Measures-Return on Invested Capital. The payment, if
any, a Participant will receive in connection with the vesting of the portion of
the Performance Award attributable to Return on Invested Capital will be based
on the following:


 


Return on Invested Capital
2013
+


Return on Invested Capital
2014
+


Return on Invested Capital
2015
 
Performance Measure
 


% of Target
Earned x
Weight
 
Performance Measure
 


% of Target
Earned x
Weight
 
Performance Measure
 


% of Target
Earned x
Weight
 
Maximum
12.0% or higher


200%
 x 8.333%
 
Maximum
12.0% or higher


200%
 x 8.333%
 
Maximum
12.0% or higher


200%
 x 8.334%
 
Target
10.0%


100%
 x 8.333%
 
Target
10.0%


100%
 x 8.333%
 
Target
10.0%


100%
 x 8.334%
 
Threshold
8.0%


50%
x 8.333%
 
Threshold
8.0%


50%
x 8.333%
 
Threshold
8.0%


50%
x 8.334%


9

--------------------------------------------------------------------------------




The Company's Return on Invested Capital performance will be measured each
calendar year during the Performance Period (each calendar year increment is
referred to herein as an “ROIC Installment”) and to the extent that the
Company's actual performance results meet or exceed Threshold level at the end
of each calendar year during the Performance Period, each such ROIC Installment
will be treated as an “Earned Award.” A Participant's Earned Award(s), if any,
will accumulate until the end of the Performance Period at which time all Earned
Awards will vest.


Any ROIC Installment that does not vest at the end of the Performance Period
will immediately lapse and become void. Payouts based on the above performance
measures will be straight-line interpolated when actual performance results fall
above Threshold and below Target or above Target and below Maximum.


(vi)    Timing of Payment. The payout, if any, of any Performance Award that
vests under Section 4(b)(v) will be made as soon after the end of the
Performance Period as the payment amount can be finally determined, but in no
event later than March 15, 2016, unless it is administratively impracticable to
do so, and such impracticability was not foreseeable at the end of 2015, in
which case such payment shall be made as soon as administratively practicable
after March 15, 2016.
(vii)    Accelerated Vesting/Forfeiture upon Termination of Employment-Excluding
Return on Invested Capital). The portion of the Performance Awards attributable
to Average Annual Operating Income Margin and Customer Service Performance is
subject to the following terms and conditions.
  
(A)     Without Cause or For Good Reason. Upon a Participant's Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the portion of the Participant's target Performance Award
attributable to Average Annual Operating Income Margin and Customer Service
Performance will be recalculated and will be the result of the following formula
(the “Adjusted Performance Award”): S × (T ÷ 36) where,


S = the portion of the Participant's target Performance Award attributable to
Average Annual Operating Income Margin and Customer Service Performance as of
the Grant Date; and
T = the number of calendar months from January 1, 2013 to the date of such
Termination of Employment (rounded up for any partial month).
 
Thereafter, the Participant will be eligible to receive a payment, if any, in
cash based on the Adjusted Performance Award which will vest and become payable
under Section 4(b)(v) in the same manner and to the same extent as if the
Participant's employment had continued.

10

--------------------------------------------------------------------------------




(B)    Voluntary Resignation. Upon a Participant's Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement)
prior to the end of the workday on December 31, 2015, the Participant will
immediately forfeit any unpaid portion of the Performance Award attributable to
Average Annual Operating Income Margin and Customer Service Performance as of
the date of such Termination of Employment. In the event a Participant incurs a
Termination of Employment by reason of a voluntary resignation (other than for
Good Reason or Retirement) on or after January 1, 2016, the Participant will
remain eligible for any unpaid Performance Award attributable to Average Annual
Operating Income Margin and Customer Service Performance, which award will vest
and become payable under Section 4(b)(v) in the same manner and to the same
extent as if the Participant's employment had continued.


(C)    Retirement. Subject to Section 4(b)(vii)(F) below, upon a Participant's
Termination of Employment due to Retirement, the portion of the Participant's
target Performance Award attributable to Average Annual Operating Income Margin
and Customer Service Performance will be recalculated in accordance with the
formula set forth in Section 4(b)(vii)(A) above. Thereafter, the Participant
will be eligible to receive a payment, if any, in cash based on the Adjusted
Performance Award which will vest and become payable under Section 4(b)(v) in
the same manner and to the same extent as if the Participant's employment had
continued.
    
(D)    Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, the portion of the Participant's Performance Award
attributable to Average Annual Operating Income Margin and Customer Service
Performance will immediately become vested at the target level and such amount
will be paid in cash as soon as practicable thereafter to the Participant or the
Participant's estate, as applicable.


(E)     For Cause. Upon a Participant's Termination of Employment by the Company
for Cause, the Participant will immediately forfeit any unpaid portion of the
Performance Award attributable to Average Annual Operating Income Margin and
Customer Service Performance as of the date of such Termination of Employment.


(F)    Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2013 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2013 LTIP,
the Participant's employment shall be considered to have been terminated by the
Company for Cause.


(viii)    Accelerated Vesting/Forfeiture upon Termination of Employment-Return
on Invested Capital. The portion of the Performance Awards attributable to
Return on Invested Capital is subject to the following terms and conditions.
(A)    Without Cause or For Good Reason. Upon a Participant's Termination

11

--------------------------------------------------------------------------------




of Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Participant will be eligible to receive:
(1)    payment of any Earned Awards in cash, which Earned Awards will vest and
become payable under Section 4(b)(v) in the same manner and to the same extent
as if the Participant's employment had continued; and
(2)    with respect to the ROIC Installment outstanding in the calendar year of
the Participant's Termination of Employment, the Participant's ROIC Installment
for such year will be recalculated and will be the result of the following
formula (the “Adjusted ROIC Installment”): U x (V ÷ 12) where,
U = the Participant's target Performance Award with respect to the applicable
ROIC Installment, as of the Grant Date; and
V = the number of calendar months from January 1 of the calendar year in which
the Termination of Employment occurred to the date of such Termination of
Employment (rounded up for any partial month).
Thereafter, the Participant will be eligible to receive a payment, if any, based
on the Adjusted ROIC Installment which will vest and become payable under
Section 4(b)(v) in the same manner and to the same extent as if the
Participant's employment had continued.
Upon a participant's Termination of Employment by the Company without Cause or
by the Participant for Good Reason, any ROIC Installment(s) outstanding in the
calendar year(s) following the year in which the Participant's Termination of
Employment occurred shall be immediately forfeited as of the date of such
Termination of Employment.
(B)    Voluntary Resignation. Upon a Participant's Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement)
prior to the end of the workday on December 31, 2015, the Participant will
immediately forfeit any unpaid portion of the Performance Award attributable to
Return on Invested Capital, including any Earned Awards, as of the date of such
Termination of Employment. In the event a Participant incurs a Termination of
Employment by reason of a voluntary resignation (other than for Good Reason or
Retirement) on or after January 1, 2016, the Participant will remain eligible
for any unpaid Performance Award attributable to Return on Invested Capital,
including any Earned Awards, which award will vest and become payable under
Section 4(b)(v) in the same manner and to the same extent as if the
Participant's employment had continued.
(C)    Retirement. Subject to Section 4(b)(viii)(F) below, upon a Participant's
Termination of Employment due to Retirement, the Participant will be eligible to
receive:
(1)    payment of any Earned Awards in cash, which Earned Awards will vest and
become payable under Section 4(b)(v) in the same manner and to the same extent
as if the Participant's employment had continued; and

12

--------------------------------------------------------------------------------




(2)    with respect to the ROIC Installment outstanding in the year of the
Participant's Termination of Employment, the Participant's ROIC Installment for
such year will be recalculated in accordance with the formula set forth in
Section 4(b)(viii)(A) above.
Thereafter, the Participant will be eligible to receive a payment, if any, based
on the Adjusted ROIC Installment which will vest and become payable under
Section 4(b)(v) in the same manner and to the same extent as if the
Participant's employment had continued.
Upon a participant's Termination of Employment by reason of Retirement, any ROIC
Installment(s) outstanding in the calendar year(s) following the year in which
the Participant's Termination of Employment occurred shall be immediately
forfeited as of the date of such Termination of Employment.
(D)    Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, the Participant will be eligible to receive:
(1)    payment of any Earned Awards, which Earned Awards will immediately become
vested and such amount will be paid in cash as soon as practicable thereafter to
the Participant or the Participant's estate, as applicable; and
(2)     with respect to any remaining ROIC Installment(s) outstanding as of the
date of the Participant's Termination of Employment, the Participant's ROIC
Installment(s) will immediately become vested at the target level and such
amount will be paid in cash as soon as practicable thereafter to the Participant
or the Participant's estate, as applicable.
(E)     For Cause. Upon a Participant's Termination of Employment by the Company
for Cause, the Participant will immediately forfeit any unpaid portion of the
Performance Award attributable to Return on Invested Capital, including any
Earned Awards, as of the date of such Termination of Employment.
(F)    Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2013 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2013 LTIP,
the Participant's employment shall be considered to have been terminated by the
Company for Cause.
(ix)    Change in Control. Notwithstanding the forgoing and subject to Section 5
below, upon a Participant's Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he is employed by an Affiliate at the time the
Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in

13

--------------------------------------------------------------------------------




Control, the Participant's outstanding Performance Award shall immediately
become vested at the target level (or, with respect to any Earned Award, at the
level at which it was earned) and such amount will be paid in cash to the
Participant as soon as practicable. With respect to any Participant who incurs a
Termination of Employment by the Company without Cause or who resigns for Good
Reason prior to a Change in Control, if a Change in Control occurs thereafter
during the Performance Period, such Participant's Adjusted Performance Award,
Adjusted ROIC Installment and Earned Awards, if any, will immediately become
vested and be paid in cash to the Participant as soon as practicable.
(c)    Restricted Stock Units
(i)    Award Grant. A Participant may receive Restricted Stock Units as
specified in the Participant's Award Agreement (the “RSU”).


(ii)    Grant Date. The Grant Date of the RSUs will be determined in accordance
with the Company's Equity Award Grant Policy, as in effect from time to time,
and set forth in the Participant's Award Agreement.


(iii)    Risk of Forfeiture. Until an RSU becomes vested, a Participant will not
be permitted to sell, exchange, assign, transfer, pledge or otherwise dispose of
the RSU and the RSU will be subject to forfeiture as set forth below.


(iv)    Vesting. Subject to the terms of 2007 Performance Plan and the 2013
LTIP, the RSUs will vest with respect to one-third of the RSUs on each of the
following dates: (A) February 1, 2014 (“First RSU Installment”), (B) February 1,
2015 (“Second RSU Installment”) and (C) February 1, 2015 (“Third RSU
Installment”).5


As soon as practicable after any RSUs become vested, the Company shall pay to
Participant in cash a lump sum amount equal to the number of RSUs vesting
multiplied by the closing price of a Share of Common Stock on the NYSE on the
vesting date or, if the Common Stock was not traded on the NYSE on the vesting
date, the last date prior to the vesting date that the Common Stock was traded
on the NYSE.


(v)    Accelerated Vesting; Forfeiture. The RSUs and the vesting provisions set
forth in this Section 4(c) are subject to the following terms and conditions:
  
(A)    Without Cause or For Good Reason. Upon a Participant's Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), a number of RSUs equal to the Pro Rata RSU Portion will become
immediately vested as of the date of such termination. Upon a Participant's
Termination of Employment by the Company without Cause or by the Participant for
Good Reason, any unvested RSUs, other than the Pro Rata RSU Portion, shall be
immediately forfeited.


__________________________ 
5 The number of RSUs subject to each RSU Installment will be equal to the total
number of RSUs divided by three; provided, that if this formula results in any
fractional RSU allocation to any RSU Installment, the number of RSUs in the
First RSU Installment and, if necessary, the Second RSU Installment, will be
increased so that only full RSUs are covered by each RSU Installment. For
example, if an RSU Award covers 1,000 RSUs, the RSU will vest with respect to
334 RSUs under the First RSU Installment and 333 RSUs under each of the Second
and Third RSU Installments..



14

--------------------------------------------------------------------------------




“Pro Rata RSU Portion” means, with respect to any RSU Installment that is not
vested at the time of a Participant's Termination of Employment, the number of
RSUs covered by such RSU Installment multiplied by a fraction (i) the numerator
of which is the number of calendar months6 from the Grant Date to the date of
such Termination of Employment, rounded up for any partial month and (ii) the
denominator of which is twelve (12) for the First RSU Installment, twenty-four
(24) for the Second RSU Installment and thirty-six (36) for the Third RSU
Installment.7
(B)    Voluntary Resignation. Upon a Participant's Termination of Employment by
reason of a voluntary resignation (other than for Good Reason or Retirement),
any unvested portion of the RSUs shall be immediately forfeited.
(C)    Retirement. Subject to Section (4)(c)(v)(F) below, upon a Participant's
Termination of Employment by reason of Retirement, with respect to any RSU
Installment that is not then vested, a number of RSUs equal to the Pro Rata RSU
Portion will become immediately vested as of the date of such Termination of
Employment. Pro Rata RSU Portion has the meaning set forth in Section 4(c)(v)(A)
above. Upon a Participant's Termination of Employment by reason of Retirement,
any unvested RSUs, other than the Pro Rata RSU Portion, shall be immediately
forfeited.


(D)     Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, all unvested RSUs will immediately vest as of the date
of such Termination of Employment.


(E)     For Cause. Upon a Participant's Termination of Employment by the Company
for Cause, any unvested portion of the RSUs shall be immediately forfeited.
(F)    Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement, is, or would
be, terminated by the Company without Cause, such participant shall be
considered to have been terminated by the Company without Cause for purposes of
this Agreement rather than having retired, but only if the Participant
acknowledges, that absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered a retiree for purposes of
any other program, plan or policy of the Company, for purposes of this
Agreement, the Participant's employment shall be considered to have been
terminated by the Company for Cause.
(vi)    Change in Control. Notwithstanding the foregoing and subject to Section
5 below, upon a Participant's Termination of Employment by the Company without
Cause or by the Participant for Good Reason (including the Termination of
Employment of the Participant if he is employed by an Affiliate at the time the
Company sells or otherwise divests itself of such


_______________________________ 
6 For purposes of this Agreement, one calendar month is calculated from the date
of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2013 will
elapse as of February 28, 2013, two months will elapse on March 31, 2013, as so
on.
7 If this formula results in any fractional RSUs, the Pro Rata RSU Portion will
be rounded up to the nearest whole RSU.

15

--------------------------------------------------------------------------------




Affiliate) on or after a Change in Control, but prior to the second anniversary
of such Change in Control, any unvested portion of the RSUs will immediately
vest as of the date of such Termination of Employment.
(d)    Stock Option
(i)    Award Grant. A Participant may receive a Non-Qualified Stock Option
covering the number of Shares as specified in the Participant's Award Agreement
(the “Option”).     


(ii)    Grant Date. The Grant Date of the Option will be determined by the
Committee in accordance with the Company's Equity Award Grant Policy, as in
effect from time to time, and set forth in a Participant's Award Agreement.


(iii)    Exercise Price. The exercise price of the Option is the closing price
of a Share on the New York Stock Exchange on the Grant Date.


(iv)     Exercise Period/Performance Measures. Subject to the terms of the 2007
Performance Plan and the 2013 LTIP, an Option shall vest and become exercisable
upon the achievement of either of the following two performance measures in the
proportion and on the dates set forth below:


(A)    If there is a payout under the Company's broad-based employee profit
sharing program (the “Profit Sharing Program”) for 2013, the Option shall vest
and become exercisable with respect to one-third of the Shares on each of the
following dates: (1) February 1, 2014, (2) February 1, 2015 and (3) February 1,
2016; or


(B)    If there is no payout under the Profit Sharing Program for 2013, but
there is a payout under the Profit Sharing Program for 2014, the Option shall
vest and become exercisable with respect to (1) two-thirds of the Shares on
February 1, 2015 and (2) the remaining one-third of the Shares on February 1,
2016.


In the event there is no Profit Sharing Program payout for either 2013 or 2014,
the Option shall be immediately forfeited (regardless of whether there is a
Profit Sharing Program payout for 2015).


(v)    Change in Exercisability and Exercise Period upon Termination of
Employment. The exercisability of the Option and the exercise period set forth
in Section 4(d)(iv) is subject to the terms and conditions specified in the
Participant's Award Agreement.
  
5.    Potential Reduction in Payments Due to Excise Tax. In the event that a
Participant becomes entitled to benefits under the 2013 LTIP, then such
benefits, together with any payment or consideration in the nature of value or
compensation to or for the Participant's benefit under any other agreement with
or plan of Delta, shall be subject to reduction as set forth in Section 4(e) of
the 2009 Delta Air Lines, Inc. Officer and Director Severance Plan, which
relates to the excise tax under Section 4999 of the Code.
6.    Definitions. For purposes of the 2013 LTIP, the following definitions are
hereby modified as set forth below and will apply in lieu of the definitions set
forth in the 2007 Performance Plan or as modified, as applicable.
(a)    For purposes of the 2013 LTIP, “Good Reason” shall have the meaning set
forth in the 2007 Performance Plan except the following will be ignored for
purposes of determining whether a

16

--------------------------------------------------------------------------------




Participant has suffered a reduction that constitutes Good Reason under the 2013
LTIP: (i) any long-term award made to a Participant under the 2007 Performance
Plan; (ii) any other equity-based awards or other incentive compensation awards
made to a Participant by Delta (or any Affiliate or former Affiliate),
including, without limitation, under the Transition Award Program; and (iii) any
retention payment or special travel benefits provided to a Participant as a
result of his or her initial employment with Delta or any Affiliate.


(b)    For purposes of the 2013 LTIP, “Retirement” means a Termination of
Employment (other than for Cause or death) either: (i) on or after a
Participant's 62nd birthday provided that such Participant has completed at
least 5 years service since his or her most recent hire date with the Company
(or an Affiliate or former Affiliate) or (ii) on or after a Participant's 52nd
birthday provided that such Participant has completed at least 10 years service
since his or her most recent hire date with the Company (or an Affiliate or
former Affiliate).
7.    Clawback. Notwithstanding anything to the contrary in the 2013 LTIP and
subject to further amendment of this Section 7 to the extent required to be in
compliance with any applicable law or regulations or Delta's internal clawback
policy, as it may be amended from time to time, if the Committee determines that
a vice president or more senior officer level Participant has engaged in fraud
or misconduct that caused, in whole or in part, the need for a required
restatement of Delta's financial statements filed with the Securities and
Exchange Commission, the Committee will review all incentive compensation
awarded to or earned by the Participant, including, without limitation, any
Award under the 2013 LTIP, with respect to fiscal periods materially affected by
the restatement and may recover from the Participant all such incentive
compensation to the extent that the Committee deems appropriate after taking
into account the relevant facts and circumstances. Any recoupment hereunder may
be in addition to any other remedies that may be available to Delta under
applicable law, including, disciplinary action up to and including termination
of employment.


8.    Section 409A of the Code. To the extent required to be in compliance with
Section 409A of the Code, and the regulations promulgated thereunder (together,
“Section 409A”), notwithstanding any other provision of this Plan, (a) any
payment or benefit to which a Participant is eligible under the 2013 LTIP,
including a Participant who is a “specified employee” as defined in Section
409A, shall be adjusted or delayed and (b) any term of the 2013 LTIP may be
adjusted, in such manner as to comply with Section 409A and maintain the intent
of the 2013 LTIP to the maximum extent possible. More specifically, to the
extent any payment provided to a Participant under the 2013 LTIP constitutes non
excepted deferred compensation under Section 409A and the Participant is at the
time of his termination of employment considered to be a “specified employee”
pursuant to the Company's policy for determining such employees, the payment of
any such non excepted amount and the provision of such non excepted benefits
will be delayed for six months following the Participant's separation from
service. Notwithstanding the foregoing, Delta shall not have any liability to
any Participant or any other person if any payment is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and does
not satisfy the additional conditions applicable to nonqualified deferred
compensation under Section 409A.



17